Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the Amendment After Final Rejection filed 02/23/2021.  Claims 1-14 and 16-20 are pending and have been examined.
The information disclosure statement (IDS) submitted on 02/23/2021 was considered by the examiner.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121,365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551,32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, US Design Application No. 29/609,547 and European Community Design Application No. 003569169-0003, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-14 and 16-20 are allowable because the prior art fails to teach or suggest a doorbell device, comprising: a device housing having an elongated shape with a first rounded end and a second rounded end opposite the first rounded end, wherein the device housing further includes a top half portion having the first rounded end and a bottom half portion extending from the top half portion and having the second rounded end; a button assembly positioned in the bottom half portion of the device housing and near the second rounded end, wherein the button assembly includes a button top and a light ring assembly, and the light ring assembly is configured to display a light ring surrounding the button top, and wherein the button assembly is configured to initiate at least one of a chime and a wireless notification message in response to a press on the button top; a camera module positioned in the top half portion of the device housing and near the first rounded end; and a mounting plate having a first open slot and a second open slot that are perpendicular to each other, each of the first and second open slots being configured to receive a body of a fastener and block an enlarged head of the fastener, wherein when the mounting plate is being mounted to a surface, the respective fasteners are fastened onto the surface, thereby holding the mounting plate to the surface, and a position of the mounting plate is adjustable by moving the mounting plate, including the first and second open slots, with respect to the respective fasteners, wherein the doorbell device is configured to activate a first camera mode when the doorbell device does not detect any press on the button top, and the doorbell device is coupled to a bypass unit configured to electrically couple the doorbell device to a remote transformer and bypass a remote chime device at the first camera mode, as recited in the claims.
The closest prior art, Siminoff et al. (US 2018/0249134), discloses a doorbell including a button assembly and camera module.  However Siminoff et al. does not disclose the mounting plate as claimed.  Siminoff et al. either singularly or in combination fails to anticipate or render the above limitations obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN R SCHNURR whose telephone number is (571)270-1458.  The examiner can normally be reached on M-F 6a-4p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN R SCHNURR/Primary Examiner, Art Unit 2425